Citation Nr: 1422780	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for cold injury residuals of the feet (previously addressed as frostbite, feet).  

2.  Entitlement to service connection for a genitourinary disorder (previously addressed as urine problems).

3. Entitlement to an initial compensable rating for residuals of a fracture of the right fifth metacarpal (previously addressed as fracture of right fifth finger metacarpal neck).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1986 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In February 2013, the Veteran testified at a video conference hearing before the undersigned; a transcript of that hearing has been associated with the Veteran's Virtual VA claims file.  

While on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  As such, the Veteran's claims have herein been recharacterized to broaden their scope. 

The issue of entitlement to service connection for a genitourinary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving doubt in the Veteran's favor, residuals of cold injury to the feet are attributable to a cold injury in service.

2. Residuals of a fracture of the right fifth metacarpal are manifested by complaints of pain and limitation of motion; the resulting disability does not exceed amputation of the finger at the proximal interphalangeal joint.  


CONCLUSIONS OF LAW


1. Residuals of cold injury to the feet were incurred in active service.   38 U.S.C.A. § 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for a 10 percent rating for residuals of a fracture of the right fifth metacarpal have been met. 38 U.S.C.A. 1155, 5107(b) (West 2002); 38 C.F.R. 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227, and 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 
As the claims for service connection for cold injury residuals of the feet is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The claim of entitlement to an initial compensable rating for residuals of a fracture of the right fifth metacarpal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA records have been associated with the claims file.  All reasonably identified and available medical records have been secured. 

A review of the Veteran's Virtual VA electronic file reveals that VA medical records, added to the record in October 2012 and dated from April 2011 to October 2012, were considered by the Agency of Original Jurisdiction (AOJ) in the October 2012 supplemental statement of the case. 

In October 2009 and June 2012, the Veteran underwent VA examinations and these examination reports are of record.

The October 2009 and June 2012 VA examination reports along with an October 2012 addendum are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses from which the Board can reach a fair determination.  38 C.F.R. § 3.326 (2013).

The Board finds the duties to notify and assist have been met. 

At the Veteran's February 2013 hearing, the undersigned identified the issues on appeal, including entitlement to service connection cold injury residuals of the feet and an increased rating for residuals of a fracture of the right fifth metacarpal.  The Veteran provided testimony regarding these issues.  The undersigned also asked the Veteran about where he received treatment in order to ensure that all relevant records were obtained.  The duties imposed by Bryant were thereby met.

II. Legal Criteria & Analysis

A. Service Connection 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

The Veteran contends that he has current residuals of frostbite to his feet as the result of his military service.  During his February 2013 hearing, the Veteran testified that when he went into the field for training, it was cold outside, and he remained on guard duty too long.  He reported that his feet hurt and felt frozen.  He went on sick call the next morning, and the doctor indicated that he had frostbite.  The Veteran had complaints of numbness, redness, and cracking of his toes and he was placed on a profile for one to two months.  He reported that he had problems standing up for a long period of time, and in the winter time his feet are extremely cold.  He went for treatment, but was told that there was no cure for frostbite, because the nerve system was gone.

On October 2009 VA examination, the examiner determined that frostbite of the feet was not found.  However, May and August 2012 VA podiatry consults included an assessment of cold exposure injury to feet with residual effects of pain and coldness.  

The Veteran's service treatment records show that he was treated for complaints of bilateral foot pain in January 1990.  He had complaints of numbness and pain in his toes for four days, which was exacerbated by dropping a jeep battery on his feet.  On examination, there was swelling to the right foot 3rd and 4th digits with some discoloration and swelling of the 1st and 2nd digits on the left foot with some discoloration. The assessment was chilblains.  

The Veteran has indicated that he has had problems with his feet since his in-service cold weather injury.  May and August 2012 VA podiatry consults, noted a history provided by the Veteran of "frostbite" while on active duty around 10 years ago.  Although the treatment provider didn't review the claims file and relied on the history reported by the Veteran, in this case the Veteran's history has been determined to be competent and credible.  The VA treatment provider noted that the Veteran has also has had leukemia for over 2 years; however, the foot pain has been the same before and after leukemia diagnosis.  On examination, the Veteran had painful cold feet.  There was a callus under 4th metatarsal head right foot, medial aspect both great toes, lateral aspect fifth metatarsal head left foot and under right heel.  The skin on his feet was dry, bilaterally.  His toes are cool to touch on both feet.  There was pain palpating across the balls of his feet and all toes.  The assessment was cold exposure injury to feet with residual effects of pain and coldness.  The May and August 2012 VA podiatry consults supports the Veteran's claim.  

In light of the inservice treatment records reflecting chilblains and the post service evidence reflecting residuals of cold injury to the feet, the evidence is at least in equipoise.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for residuals of a cold weather injury to both feet will be granted.  See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993).

B.  Increased Rating 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Under 38 C.F.R. § 4.59 painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

The Veteran's service connected right fifth finger palmar flexion deformity has been assigned an initial noncompensable rating under Diagnostic Code 5230.  Under Diagnostic Code 5230 for limitation of motion of the ring or little finger, any limitation of motion of the major or minor extremity is rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230. 

Amputation of the little finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71(a), Diagnostic Code 5156.
The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.   See 38 C.F.R. § 4.68.  

Service treatment records show that the Veteran incurred a comminuted spiral fracture through the mid and distal shaft of the proximal phalanx of the right small finger with no significant displacement. 

On October 2009 VA examination, the Veteran denied having an overall decrease in hand strength or dexterity.  There were no other hand symptoms.  He did not have flare-ups of joint symptoms.  On examination, in regards to the right index, long, and ring fingers there was no objective evidence of pain on motion.  The extension of DIP, PIP, and MP joints were normal; and there was no objective evidence of pain or additional limitation of motion on repetitive motion.  There was no gap between index or long finger and proximal transverse crease of hand on maximal flexion on finger.  In regards to the right little finger, there was objective evidence of pain on active range of motion as well as limitation of motion.  There was objective evidence of pain as well as additional limitation of motion due to pain on repetitive motion.  There was no gap between the right thumb pad and the finger.  There was no objective evidence of pain in the right thumb on range of motion exercises or repetitive motion and no additional limitation of motion on repetitive motion.  There was no amputation of a digit or part of a digit, ankylosis of one or more digits, decreased strength for pushing, pulling, and twisting; or decreased dexterity for twisting, probing, writing, touching, and expression.  X-rays revealed healed fracture of small finger metacarpal neck and potential swan-neck flexion deformity of the ring finger.  The examiner noted that the Veteran was employed as a truck driver until May 2009 and that he was presently unemployed.  There were significant effects on his usual occupation due to pain.  There was a moderate effect on his chores.  

On June 2012 VA examination, the Veteran denied having flare-ups that impacted the function of the hand.  There was limitation of motion or objective evidence of painful motion in the right little finger.  There was not a gap between the thumb pad and the fingers.  There was a gap between of the right little finger and the proximal transverse crease of the palm that was less than 1 inch (2.5 cm).  Painful motion of the right little finger began at a gap of less than 1 inch.  There was no limitation of extension or evidence of painful motion for the right index or long finger.  There was functional loss or impairment manifested by less movement than normal and pain of the right little finger.  The Veteran had tenderness or pain to palpation for joints or soft tissue of the right hand, including thumb and fingers.  Hand grip on the right side was 4/5.  He did not have ankylosis of the thumb and/or fingers.  The right fifth finger could not be fully flexed.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays showed healed fracture of small fifth finger metacarpal bone.  The Veteran's condition impacted his ability to work due to pain on the right fifth finger and weakened right hand grip. 

During his February 2013 hearing, the Veteran suggested that symptoms of his right little finger had become worse since his last VA examination.  He reported that he now had slight pain in the right side of the finger and that it was hard for him to bend his finger.  He stated that he could not do push-ups or work-out due to the pressure and pain in his hand.  He clarified that the pain was located in the right pinky down to the knuckle.  He reported that he was told that he had arthritis and the VA facility in El Paso prescribed pain medication.  He stated that he had increased pain and problems in the joint, knuckles, and nerves.  

As the evidence shows the Veteran is right handed, the Board considers the right hand to be the major extremity. 38 C.F.R. § 4.69.

As discussed above, a noncompensable evaluation represents the maximum schedular rating available under Diagnostic Code 5230.  As indicated above 38 C.F.R. § 4.59 provides for a minimal compensable rating for actually painful, unstable or malaligned joints, due to healed injury. 38 C.F.R. § 4.59.  Here, while not all medical evidence of record indicates pain on motion, the evidence overall shows that the Veteran has painful motion in his right little finger.  See June 2012 VA examination and February 2013 hearing testimony.  

The Board also has considered whether a rating higher than 10 percent may be assigned.  However, the 10 percent rating is greater than the evaluation assigned for unfavorable ankylosis of the finger, which is not shown here.  The disability is located at the proximal interphalangeal joint and he is receiving an evaluation equivalent to amputation of the finger at that joint.  A higher evaluation is not warranted.  See 38 C.F.R. § 4.68.  

An initial rating of 10 percent for residuals of a fracture of the right fifth metacarpal is warranted for the entire appeal period.  As the criteria for an initial rating higher than 10 have not been demonstrated during the appeal period, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Other Considerations

The Veteran's service-connected right fifth finger has affected his occupational activities.  See e.g., October 2009 and June 2012 VA examinations.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected residuals of a fracture of the right fifth metacarpal.  The Board finds that the Veteran's service-connected right fifth finger is manifested by painful motion, weakened grip, and associated functional impairment.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the October 2009 and June 2012 VA examiners found that the Veteran's residuals f right fifth finger fracture had an impact on his ability to work due to pain and a weakened right hand grip.  During his February 2013 hearing, he stated that it was difficult for him to shift gears, unload the truck, and hold onto the steering wheel for long periods of time.  He indicated that the right finger condition affected his grip and he did re-injure his finger while unloading the truck, which caused him to miss 30 days of work due to the right finger.  However, it has neither been alleged nor shown that the Veteran is unemployable due to a service-connected disability.  While the record reveals that the Veteran was last employed as a truck driver in May 2009, on May 2012 VA examination for hemic disorders, the Veteran reported that he was unable to continue driving trucks due to dizziness and cramping of his legs due to Gleevec side effects.  Thus, the Board finds that the issue of entitlement to a TDIU has not been raised by the record.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Service connection for cold injury residuals of the feet is granted.

An evaluation of 10 percent for residuals of a fracture of the right fifth metacarpal, but no higher, is granted subject to the controlling regulations applicable to payment of monetary benefit.


REMAND

During his February 2013 hearing, the Veteran testified that during his military service he had a sexually transmitted disease (STD).  He claims that although he was treated with a shot, he still had problems with pain during urination.  He returned to sick call and was given another shot.  He stated that the problem occasionally goes away, but comes back again.  He claims that he noticed problems with urination six to seven months post service, but did not seek treatment at the time.  He reported that he did not have problems with urinating until he had an STD in service.  

A review of the Veteran's service treatment records reflects that in August 1989, he had complaints of a discharge for 2 days and a burning sensation.  He was diagnosed with gonorrhea and treated with Vibramycin and Rocephin.  In March 1991, he had a yellow discharge for two days and was diagnosed with gonorrhea.  He was treated with Vibramycin and a single dose of Rocephin.  He was seen in April 1993 for a groin irritation, he was diagnosed with pruritis with a questionable etiology.  He was treated with Benadryl.  He returned to the clinic in May 1992 due to no improvement of itching at the head of penis.  He was prescribed Kwell shampoo.  The assessment was rule out pediculosis.  

Post service treatment records include a December 2009 VA treatment record, which noted complaint of burning with urination for the past few years.  The Veteran reported that he was diagnosed with gonorrhea in the past, but has not been sexually active since that time.  A September 2010 emergency room treatment record from William Beaumont Army Medical Center revealed that the Veteran had complaints of left lower quadrant pain and grey penile discharge.  He also had complaints of specks of blood in his urine.  A history of gonorrhea and Leukemia were noted.  

In light of this evidence, the Veteran should be afforded a VA examination to assess whether he has a current genitourinary disorder related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall take appropriate steps to obtain updated treatment records from El Paso VA Health Care System since October 2012 and associate these with the record. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination with to ascertain whether he has a genitourinary disorder, and whether any such disabilities are the result of a disease or injury in service.  The claims file and Virtual VA file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  

For each genitourinary disability found, the examiner should indicate whether it at least as likely as not (a 50 percent or higher degree of probability) had its clinical onset during his period of service or is otherwise related to service, to include complaints and treatment related gonorrhea and pediculosis, rather than other, intervening factors, including a diagnosis Leukemia.

The examiner must provide a clear rationale for all opinions offered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.  If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinions is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence. 

The examiner should reconcile any opinions with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to pain with urination symptomatology, and any post-service medical findings of a genitourinary disorder.

3.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


